DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities: the tile is not descriptive. A new title that can effectively capture the inventive features of the claimed invention is respectfully requested.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 7-8, 10, 12-14, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraemer et al. (U.S. Pat. No. 10,912,198) (hereafter Kraemer)
Regarding claim 1, Kraemer teaches a pressure sensor comprising: 
a capacitor (i.e., capacitor 100) (see Fig. 4a); 

a second set of ridges (i.e., nodules 5) (see Fig. 1) formed on a second side of the capacitor (i.e., second region 2b) (see Fig. 1), 
wherein the second set of ridges extends outward from the second side of the capacitor (see Fig. 1), and 
wherein ridges of the second set of ridges are aligned with grooves of the plurality of grooves such that, when a force is applied to the capacitor, the force increases a surface area of the capacitor by corrugating the capacitor along the first set of ridges and the second set of ridges (i.e., when the strip 1 is folded at the first flexible portion 3a, and the respective alignment windows 9a-d and 10a-d aligned and/or the respective perimeters 12a,12b are aligned, each respective nodule 5 of the second region 2b will be positioned above a centre point between four adjacent nodules 5 of the first region 2a; for example the nodule 5a in the second region 2b will be positioned above the centre point 6 between the four adjacent nodules 5b-e in the first region 2a. The stretching of the foil 20 increases the area of the foil 20 thus increasing the area of the electrically conducting coating 25, which causes an increase in the capacitance. The stretching of the foil 20 also reduces the distance between the electrically conducting coating 25 on the foil 20 and the electrically conducting coating 15 on the first surface 19a of the silicone core 18 (i.e. the distance between the components which define electrodes of a capacitor is reduced), which causes an increase in the capacitance) (see Column 12, line 62, to Column 14, line 8; and Fig. 4). 
Regarding claim 4, Kraemer teaches that the first set of ridges comprises a first row of ridges, and wherein the second set of ridges comprises a second row of ridges (see Fig. 1). 
Regarding claim 7, Kraemer teaches that the capacitor has an elastic modulus that is less than 100 megapascals (i.e., the foil could be configured to have Young’s modulus value in the range of 1-100 N/mm2) (see Column 10, lines 1-8). 
Regarding claim 8, Kraemer teaches that the first set of ridges comprises silicone ridges printed on the first side of the capacitor, and wherein the second set of ridges comprises silicone ridges printed on the second side of the capacitor (i.e., the silicone core 18 comprises a first surface 19a which is profiled to define the nodules 5) (see Fig. 2). 
Regarding claim 10, Kraemer teaches a system for sensing pressure, the system comprising: 
a pressure sensor comprising: 
a capacitor (i.e., capacitor 100) (see Fig. 4a), 
a first set of ridges (i.e., nodules 5) (see Fig. 1) formed on a first side of the capacitor (i.e., first region 2a) (see Fig. 1), 
the first set of ridges extending outward from the first side of the capacitor (see Fig. 1) and defining a plurality of grooves (i.e., gaps in between the nodules 5) (see Fig. 1), and 
a second set of ridges (i.e., nodules 5) (see Fig. 1) formed on a second side of the capacitor (i.e., second region 2a) (see Fig. 1), 
wherein the second set of ridges extends outward from the second side of the capacitor (see Fig. 1), and 
wherein ridges of the second set of ridges are aligned with grooves of the plurality of grooves such that, 
when a force is applied to the capacitor, the force increases a surface area of the capacitor by corrugating the capacitor along the first set of ridges and the second set of ridges (i.e., when the strip 1 is folded at the first flexible portion 3a, and the respective alignment windows 9a-d and 10a-d aligned and/or the respective perimeters 12a,12b are aligned, each respective nodule 5 of the second region 2b will be positioned above a centre point between 
a computing device configured to determine a capacitance of the capacitor (i.e., since capacitors resist a change in voltage, the capacitance can be indirectly measured through an applied voltage. By applying a voltage to the capacitor 100 and comparing the actual voltage output to what would be expected without a capacitor 100, the capacitance of the capacitor 100 can be determined. The capacitance of the capacitor 100 can be correlated with the force applied to the exposed surface 1b of the strip 1, thus allowing the capacitor 100 to be used as a force sensor) (see Column 13, lines 25-34). 
Regarding claim 12, Kraemer teaches that the first set of ridges comprises a first row of ridges, and wherein the second set of ridges comprises a second row of ridges (See Fig. 1). 
Regarding claim 13, Kraemer teaches that the capacitor has an elastic modulus that is less than 100 megapascals (i.e., the foil could be configured to have Young’s modulus value in the range of 1-100 N/mm2) (see Column 10, lines 1-8). 
Regarding claim 14, Kraemer teaches a communication module configured to transmit data indicative of the capacitance (i.e., electrical lines 22a and 22b) (see Fig. 4c). 
Regarding claim 19, Kraemer teaches a method for sensing pressure, the method comprising: 

wherein the pressure sensor comprises: 
a first set of ridges (i.e., nodules 5) (see Fig. 1) formed on a first side of the capacitor (i.e., first region 2a) (see Fig. 1), the first set of ridges extending outward from the first side of the capacitor (see Fig. 1) and defining a plurality of grooves (i.e., gaps in between the nodules 5) (see Fig. 1), and 
a second set of ridges (i.e., nodules 5) (see Fig. 1) formed on a second side of the capacitor (i.e., second region 2a) (see Fig. 1), 
wherein the second set of ridges extends outward from the second side of the capacitor (see Fig. 2), and 
wherein ridges of the second set of ridges are aligned with grooves of the plurality of grooves such that, 
when a force is applied to the capacitor, the force increases a surface area of the capacitor by corrugating the capacitor along the first set of ridges and the second set of ridges (i.e., when the strip 1 is folded at the first flexible portion 3a, and the respective alignment windows 9a-d and 10a-d aligned and/or the respective perimeters 12a,12b are aligned, each respective nodule 5 of the second region 2b will be positioned above a centre point between four adjacent nodules 5 of the first region 2a; for example the nodule 5a in the second region 2b will be positioned above the centre point 6 between the four adjacent nodules 5b-e in the first region 2a. The stretching of the foil 20 increases the area of the foil 20 thus increasing the area 
determining, based on the capacitance, a level of pressure applied to the pressure sensor (i.e., since capacitors resist a change in voltage, the capacitance can be indirectly measured through an applied voltage. By applying a voltage to the capacitor 100 and comparing the actual voltage output to what would be expected without a capacitor 100, the capacitance of the capacitor 100 can be determined. The capacitance of the capacitor 100 can be correlated with the force applied to the exposed surface 1b of the strip 1, thus allowing the capacitor 100 to be used as a force sensor) (see Column 13, lines 25-34). 
Regarding claim 20, Kraemer teaches determining the level of pressure comprises converting the capacitance to the level of pressure using calibration data for the pressure sensor (i.e., since capacitors resist a change in voltage, the capacitance can be indirectly measured through an applied voltage. By applying a voltage to the capacitor 100 and comparing the actual voltage output to what would be expected without a capacitor 100, the capacitance of the capacitor 100 can be determined. The capacitance of the capacitor 100 can be correlated with the force applied to the exposed surface 1b of the strip 1, thus allowing the capacitor 100 to be used as a force sensor) (see Column 13, lines 25-34). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer et al. (U.S. Pat. No. 10,912,198) (hereafter Kraemer) in view of Ziegler (U.S. Pat. No. 5,447,076) (hereafter Ziegler).
Regarding claim 2, Kraemer as disclosed above does not directly or explicitly teach that the first set of ridges comprises a first plurality of concentric ridges, and wherein the second set of ridges comprises a second plurality of concentric having a common center with the first plurality of concentric ridges. However, Ziegler teaches a plurality of spacers 7 that are concentric (see Fig. 4). In view of the teaching of Ziegler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the nodules concentric in order to optimize the sensitivity of the device. Furthermore, it has been held that insignificant changes to shape which do not contain critical design requirements are a matter of choice which one of ordinary skill in the art would have found obvious absent persuasive evidence that particular configuration of the claimed limitation is significant (see MPEP 2144.04 (IV-B)). 
Regarding claim 3, Kraemer as modified by Ziegler as disclosed above does not directly or explicitly teach that a first concentric ridge of the first plurality of concentric ridges has a smallest inner diameter among concentric ridges of the first plurality of concentric ridges, 
Regarding claim 11, Kraemer as disclosed above does not directly or explicitly teach that the first set of ridges comprises a first plurality of concentric ridges, and wherein the second set of ridges comprises a second plurality of concentric having a common center with the first plurality of concentric ridges. However, Ziegler teaches a plurality of spacers 7 that are concentric (see Fig. 4). In view of the teaching of Ziegler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the nodules concentric in order to optimize the sensitivity of the device. Furthermore, it has been held that insignificant changes to shape which do not contain critical design requirements are a matter of choice which one of ordinary skill in the art would have found obvious absent persuasive evidence that particular configuration of the claimed limitation is significant (see MPEP 2144.04 (IV-B)). 
Claims 5-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer et al. (U.S. Pat. No. 10,912,198) (hereafter Kraemer) in view of DeAngelis et al. (U.S. Pat. No. 7,578,195) (hereafter DeAngelis).
Regarding claim 5, Kraemer teaches that the capacitor is a multilayered capacitor (i.e., comprising a silicone core 24 having a coating of electrically conductive material 25) (see Fig. 3b); but does not explicitly teach a first conductive layer, a second conductive layer, and a third conductive layer, wherein the first conductive layer and the third conductive layer are conductively-coupled together and to a first lead, wherein the second conductive layer is conductively-coupled to a second lead, wherein the pressure sensor further comprises an electrical connector for coupling the first lead and the second lead to a computing device. 
Regarding the layers of the capacitor, DeAngelis teaches a first conductive layer (i.e., first conductive layer 101) (see Fig. 1B), a second conductive layer (i.e., second conductive layer 108) (see Fig. 1B), and a third conductive layer (i.e., third conductive layer 107) (see Fig. 1B), wherein the first conductive layer and the third conductive layer are conductively-coupled together and to a first lead (see Fig. 1B), wherein the second conductive layer is conductively-coupled to a second lead (see 1B), wherein the pressure sensor further comprises an electrical connector for coupling the first lead and the second lead to a computing device (i.e., capacitance meter 14) (see Fig. 1B). In view of the teaching of DeAngelis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a capacitor comprising three conductive layers in order improve sensor measurement accuracy by isolating the sensor from external interference and electrical discharges.  
Regarding claim 6, Kraemer as modified by DeAngelis as disclosed above does not directly or explicitly teach that the capacitor further comprises a first dielectric outer layer, a second dielectric outer layer, a first dielectric inner layer, and a second dielectric inner layer, wherein the first conductive layer is positioned between the first dielectric outer layer and the first dielectric inner layer, wherein the second conductive layer is positioned between the second dielectric outer layer and the second dielectric inner layer, and wherein the third 
Regarding the layers of the capacitor, DeAngelis teaches a first dielectric outer layer (i.e., protective layer 104) (see Fig. 1B), a second dielectric outer layer (i.e., protective layer 104) (see Fig. 1B), a first dielectric inner layer (i.e., dielectric layer 102) (see Fig. 1B), and a second dielectric inner layer (i.e., dielectric layer 106) (see Fig. 1B), wherein the first conductive layer is positioned between the first dielectric outer layer and the first dielectric inner layer, wherein the second conductive layer is positioned between the second dielectric outer layer and the second dielectric inner layer, and wherein the third conductive layer is positioned between the first dielectric inner layer and the second dielectric inner layer (see Fig. 1B). In view of the teaching of DeAngelis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a capacitor having additional dielectric layers in order improve sensor measurement accuracy by isolating the sensor from external interference and electrical discharges.  
Regarding claim 13, the capacitor is a multilayered capacitor comprising a first conductive layer, a second conductive layer, and a third conductive layer, wherein the first conductive layer and the third conductive layer are conductively-coupled together and to a first lead, wherein the second conductive layer is conductively-coupled to a second lead, and wherein the pressure sensor further comprises an electrical connector for coupling the first lead and the second lead to the computing device. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kraemer et al. (U.S. Pat. No. 10,912,198) (hereafter Kraemer)
Regarding claim 9, Kraemer as disclose above does not directly or explicitly teach that an overall thickness of the pressure sensor is less than 2 millimeters. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the thickness of the pressure sensor less than 2 millimeters. It has been .
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer et al. (U.S. Pat. No. 10,912,198) (hereafter Kraemer) in view of Jarvinen et al. (U.S. Pat. No. 10,591,367) (hereafter Jarvinen)
Regarding claims 16-18, Kraemer as disclosed above does not directly or explicitly teach that an insole of an article of footwear, wherein the pressure sensor is embedded in the insole (claim 16); further comprising a sock, wherein the pressure sensor is embedded in the sock (claim 17); and further comprising a hand grip, wherein the pressure sensor is embedded in the hand grip (claim 18). However, Jarvinent teaches that the force sensor 900 may be included in a wearable item such as a garment, including footwear, insole, sock, glove, mitt, mitten, etc. (see Column 15, lines 3-25). In view of the teaching of Jarvinent, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have embedded the sensor to wearable in order to monitor the user activities and to improve the user’s personal well-being and health care.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Tran M. Tran/Examiner, Art Unit 2855